Citation Nr: 0108105	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

2.  Entitlement to an automobile or other conveyance and 
necessary adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1953 to January 
1954 and from February 1962 to January 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

At the outset, the Board notes that the evidentiary record is 
incomplete.  It is apparent from the record that the veteran 
has received regular treatment from the Durham VA facility, 
yet none of the recent clinical records have been obtained.  
The Board is not reasonably certain that these recent VA 
records do not exist or that efforts to obtain them would be 
futile.  Furthermore, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that 
such treatment records, especially since they might contain 
clinical findings, diagnostic study results and/or 
conclusions that might be pertinent to the disposition of 
this claim.  In addition, it is unclear whether the complete 
clinical records of the veteran from two private physicians, 
Ugo Goetzel, M.D., and Dr. Steven Hirsch, are of record.  
Accordingly, the complete clinical records of the veteran 
from these physicians should also be requested.  

The Board further notes that the record contains two 
statements of a VA physician in which this physician stated 
that the veteran is wheelchair-bound by both his service-
connected back disability and by his multiple sclerosis (MS).  
The Board notes that the benefits sought by the veteran, 
entitlement to specially adapted housing assistance or a 
special home adaptation grant and entitlement to an 
automobile or other conveyance and necessary adaptive 
equipment, are based on particular VA criteria and 
definitions.  Although the statements of the VA physician are 
pertinent to his claim, the Board believes that the veteran 
should be afforded a thorough VA examination by an 
neurologist who has not previously examined the veteran and 
who has reviewed the entire evidentiary record in order to 
determine if the veteran has entitlement to any of the 
benefits sought based on the particular VA criteria and 
definitions which were not fully addressed by his VA treating 
physician.

Specifically, the neurological examiner should determine if 
the veteran has, as due only to service-connected back 
disability: (1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (2) blindness in 
both eyes, having only light perception, plus the anatomical 
loss, or loss of use, of one lower extremity; or (3) the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  

The neurological examiner should also determine if the 
veteran has, as due only to service-connected back 
disability: (1) loss or permanent loss of use of one or both 
feet or hands; or (2) ankylosis of one or both knees or one 
or both hips.  

The examiner should be informed that the term "loss of use" 
of a hand or foot is defined as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination should be made on 
the basis of the actual remaining function, whether the acts 
of grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples which constitute loss of use of a foot 
or hand are extremely unfavorable ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more.  
Also considered as loss of use of a foot is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsiflexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Durham VA facility and Drs. Goetzel and 
Hirsch and any other source or facility 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records, also, and the 
RO should afford him an opportunity to do 
so before arranging for the veteran to 
undergo medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA neurological examination by 
a neurologist who has not previously 
examined the veteran in order to 
determine the current nature, extent, and 
manifestations of his service-connected 
low back disability.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All indicated x-rays and 
laboratory tests should be completed.  
Specifically, the neurological examiner 
should determine if the veteran has, as 
due only to service-connected back 
disability: (1) the loss, or loss of use, 
of both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having 
only light perception, plus the 
anatomical loss, or loss of use, of one 
lower extremity; or (3) the loss or loss 
of use of one lower extremity together 
with residuals of organic disease or 
injury which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) 
the loss or loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  

The neurological examiner should also 
determine if the veteran has, as due only 
to service-connected back disability: (1) 
loss or permanent loss of use of one or 
both feet or hands; or (2) ankylosis of 
one or both knees or one or both hips.  

The examiner should be informed that the 
term "loss of use" of a hand or foot is 
defined as that condition where no 
effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below elbow or knee with use of 
a suitable prosthetic appliance.  The 
determination should be made on the basis 
of the actual remaining function, whether 
the acts of grasping, manipulation, etc. 
in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, 
could be accomplished equally well by an 
amputation stump with prosthesis.  
Examples which constitute loss of use of 
a foot or hand are extremely unfavorable 
ankylosis of the knee, or complete 
ankylosis of two major joints of an 
extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also 
considered as loss of use of a foot is 
complete paralysis of the external 
popliteal (common peroneal) nerve and 
consequent foot drop, accompanied by 
characteristic organic changes, including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve.  
Complete paralysis also encompasses foot 
drop and slight droop of the first 
phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension 
(dorsiflexion) of the proximal phalanges 
of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of 
the foot and toes.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims in 
light of all pertinent evidence of record 
and legal authority, to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

6.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




